Judgment unanimously affirmed. Memorandum: The hearing court’s finding that defendant’s confession was knowingly and voluntarily made is entitled to great weight (see, People v Prochilo, 41 NY2d 759, *924761) and is supported by the record (see, People v Adams, 26 NY2d 129, 137, cert denied 399 US 931; cf, People v Schompert, 19 NY2d 300, 305). The record also supports the jury determination that defendant’s intoxication, if any, did not negate her intent on the weapon possession count. The assault conviction was not based on defendant’s intent but upon her reckless conduct, which encompasses the risks created by defendant’s drinking (see, People v Register, 60 NY2d 270, 280, cert denied 466 US 953). The evidence clearly supports the jury determination that defendant’s assault was not justified. Justification is not a defense to illegal weapon possession (see, People v Pons, 68 NY2d 264). (Appeal from judgment of Supreme Court, Erie County, Rossetti, J. — assault, second degree, and another charge.) Present — Denman, J. P., Green, Pine, Balio and Lawton, JJ.